Citation Nr: 0603711	
Decision Date: 02/08/06    Archive Date: 02/22/06

DOCKET NO.  96-44 172	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to service connection for hepatitis C.


REPRESENTATION

Appellant represented by:	Barbara J. Cook, Attorney at 
Law


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

N. T. Werner, Counsel


INTRODUCTION

The veteran served on active duty from April 1968 to June 
1971.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 2001 decision of the 
Cleveland, Ohio, Regional Office (RO) of the Department of 
Veterans Affairs (VA).  

The Board notes that May 1999 and November 2003 remands 
addressed claims of entitlement to service connection for 
post-traumatic stress disorder (PTSD) and entitlement to a 
non service connected disability pension.  In a March 2005 
rating decision, the RO granted service connection for PTSD.  
In an October 2005 statement, the representative withdrew the 
pension claim.  Therefore, the only issue on appeal is as 
stated on the first page of this decision.  38 C.F.R. 
§ 20.204(b) (2005) (a substantive appeal may be withdrawn at 
any time before the Board promulgates a decision).  


FINDING OF FACT

Hepatitis C was not innocently acquired while serving in the 
line of duty.


CONCLUSION OF LAW

Hepatitis C was not incurred or aggravated during the 
veteran's military service.  38 U.S.C.A. §§ 105, 1110, 1154, 
5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 3.301, 
3.303 (2005).




REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000

Under the Veterans Claims Assistance Act of 2000 (VCAA), Pub. 
L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000), VA first has a 
duty to provide an appropriate claim form, instructions for 
completing it, and notice of information necessary to 
complete the claim if it is incomplete.  38 U.S.C.A. § 5102; 
38 C.F.R. § 3.159(b)(2).  Second, VA has a duty to notify the 
veteran of the information and evidence needed to 
substantiate and complete a claim, notice of what part of 
that evidence is to be provided by the claimant, and notice 
of what part VA will attempt to obtain for the claimant.  38 
U.S.C.A. § 5103(a); Charles v. Principi, 16 Vet. App. 370, 
373-74 (2002); Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  Third, VA has a duty to assist claimants in 
obtaining evidence needed to substantiate a claim.  This 
assistance includes obtaining all relevant evidence 
adequately identified in the record, and in some cases, 
affording VA examinations.  38 U.S.C.A. § 5103A; 38 C.F.R. 
§ 3.159.  Finally, VA has a duty to notify the veteran that 
she should submit all pertinent evidence in her possession.

In this case, the Board finds that there is no issue as to 
providing an appropriate application form or completeness of 
the application.  The written notice provided in the 
September 2001 VA correspondence, prior to initial 
adjudication of the claim, and the July 2004 statement of the 
case as well as the July 2005 supplemental statement of the 
case, amongst other documents, fulfill the requirements set 
forth under 38 U.S.C.A. § 5103(a), to include any duty to 
inform the veteran to submit all pertinent evidence in his 
possession.  The record shows that the appellant has had 
ample opportunity to submit pertinent evidence in support of 
his claim.  

Additionally, the evidence shows that VA obtained and 
associated with the record the veteran's service medical and 
personnel records, and the claimant and/or VA obtained and 
associated with the record postservice private and VA medical 
records identified by the appellate, including records from 
the Cincinnati VA Medical Center, Saint Luke Hospital, 
Bethesda Hospital, and the Social Security Administration.

The Board recognizes that VA did not provide the veteran with 
an examination to obtain a medical opinion as to the origins 
of his hepatitis C.  In this regard, however, the Board notes 
that the United States Court of Appeals for the Federal 
Circuit (Federal Circuit) reviewed the relevant duty to 
assist regulation, 38 C.F.R. § 3.159(c)(4)(i)(A)-(C), in 
Paralyzed Veterans of America, et. al., v. Secretary of 
Veterans Affairs, 345 F.3d 1334 (Fed. Cir. 2003).  The 
Federal Circuit noted that the regulation, unlike the 
statute, contained a requirement that the claimant establish 
that he has suffered an event, injury, or disease in service 
in order to trigger VA's obligation to provide a VA medical 
examination or obtain a medical opinion.  The Federal Circuit 
found that the regulation properly filled a gap left in the 
statute.  The Federal Circuit referenced 38 U.S.C.A. 
§ 5103A(a)(2), which provides that VA is not required to 
provide assistance to a claimant if no reasonable possibility 
exists that such assistance would aid in substantiating the 
claim.  The Federal Circuit found that, if the evidence of 
record does not establish that the veteran suffered an event, 
injury, or disease in service, no reasonable possibility 
exists that providing a medical examination or obtaining a 
medical opinion would substantiate the claim.  In making this 
finding the Federal Circuit noted the arguments made by the 
Secretary that "a medical examination or opinion generally 
could not fill the gap left by the other evidence in 
establishing a service connection."  Paralyzed Veterans of 
America, et. al., 345 F.3d at 1356.  

In the instant appeal, the veteran contends that hepatitis C 
is related to his military service.  As will be more fully 
explained below, his service medical records are silent for 
any complaints or clinical findings pertaining to hepatitis 
C, and there is no evidence of hepatitis C for over 20 years 
following his separation from service.  For these reasons, 
the Board finds that a medical opinion is not necessary to 
decide the claim, in that any such opinion could not 
establish the existence of the claimed inservice injury.  
Godfrey v. Brown, 8 Vet. App. 113, 121 (1995) (the Board is 
not required to accept a medical opinion that is based on the 
veteran's lay recitation of medical history).

Hence, the Board finds that VA has fulfilled its duties under 
the VCAA.

To the extent that VA has failed to fulfill any duty to 
notify and assist the veteran, the Board finds that error to 
be harmless.  Of course, an error is not harmless when it 
"reasonably affect(s) the outcome of the case."  ATD Corp. 
v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).  In this 
case, however, because there is not a scintilla of evidence 
that any failure on the part of VA to further comply with the 
VCAA reasonably affects the outcome of this case, the Board 
finds that any such failure is harmless.  While perfection is 
an aspiration, the failure to achieve it in the 
administrative process, as elsewhere in life, does not, 
absent injury, require a repeat performance.  Miles v. M/V 
Mississippi Queen, 753 F.2d 1349, 1352 (5th Cir. 1985).

The Hepatitis C Claim

The veteran testified at his February 2004 hearing that 
hepatitis C was caused by his use of intravenous drugs while 
in the Republic of Vietnam, and/or it was caused by blood 
exposure during inoculations, sharing toothbrushes, being 
near friends who were killed or wounded in action, being 
around a bar fight, having unprotected sex, and drinking 
contaminated water.

In this regard direct service connection may be granted only 
when a disability was incurred or aggravated in the line of 
duty and was not the result of the veteran's own willful 
misconduct or, for claims filed after October 31, 1990, the 
result of his abuse of alcohol or drugs.  38 C.F.R. 
§ 3.301(a).

Service connection may be granted where disability is 
proximately due to or the result of already service-connected 
disability.  38 C.F.R. § 3.310 (2005).  Compensation is 
payable when service-connected disability has aggravated a 
non-service-connected disorder.  Allen v. Brown, 
7 Vet. App. 439 (1995) (en banc).

The isolated and infrequent use of drugs by itself will not 
be considered willful misconduct.  However, the progressive 
and frequent use of drugs to the point of addiction will be 
considered willful misconduct.  Where drugs are used to enjoy 
or experience their effects and the effects result 
proximately and immediately in disability or death, such 
disability or death will be considered the result of the 
person's willful misconduct.  Organic diseases and 
disabilities which are a secondary result of the chronic use 
of drugs and infections coinciding with the injection of 
drugs will not be considered of willful misconduct origin.  
Where drugs are used for therapeutic purposes or where use of 
drugs or addiction thereto, results from a service-connected 
disability, it will not be considered of misconduct origin.  
38 C.F.R. § 3.301(c)(3).

An injury or disease incurred during active military, naval, 
or air service shall not be deemed to have been incurred in 
line of duty if such injury or disease was a result of the 
abuse of drugs by the person on whose service benefits are 
claimed.  Drug abuse means the use of illegal drugs 
(including prescription drugs that are illegally or illicitly 
obtained), the intentional use of prescription or non-
prescription drugs for a purpose other than the medically 
intended use, or the use of substances other than alcohol to 
enjoy their intoxicating effects.  38 C.F.R. § 3.301(d); See 
also 38 U.S.C.A. § 105; 38 C.F.R. § 3.1(m).  

VA's General Counsel has held that direct service connection 
for a disability that is a result of a claimant's own abuse 
of drugs is precluded for purposes of all VA benefits for 
claims filed after October 31, 1990.  See VAOPGCPREC 7-99 
(1999), 64 Fed. Reg. 52,375 (1999); VAOPGCPREC 2-98 (1998), 
63 Fed. Reg. 31,263 (1998).

Likewise, VA's General Counsel has also held that 

[w]hether service connection for a 
substance-abuse disability is claimed 
under (38 C.F.R. §) 3.310(a) on the basis 
that a service-connected disease or 
injury caused the substance-abuse 
disability or on the basis that a 
service-connected disease or injury 
aggravated the substance-abuse 
disability, (the Omnibus Budget 
Reconciliation Act of 1990, Pub. L. No. 
101-508, 
§ 8052) prohibits the payment of 
compensation for the substance-abuse 
disability.

See VAOPGCPREC 2-97 (January 16, 1997); 62 Fed. Reg. 15565 
(1997).

With the above criteria in mind, the evidence shows that 
service medical records, including the January 1968 entry and 
March 1971 separation examinations, were negative for 
complaints, diagnoses, or treatment related to hepatitis C.  
The January 1968 enlistment examination noted that the 
veteran entered military service with multiple tattoos and a 
scar.  The service medical records do note the veteran's 
complaints and treatment for venereal disease on several 
occasions between July 1968 and June 1970.  The March 1971 
separation examination did not note any additional tattoos or 
venereal disease residuals.  The service medical records do 
not reveal any complaints, findings or diagnoses pertaining 
to inservice drug abuse. 

Postservice, while VA, private, and/or Social Security 
Administration medical records dating back to 1974 show the 
veteran being diagnosed with alcoholic hepatitis in March 
1988, hepatitis in April 1995, and a history of hepatitis 
dating back to 1972; a diagnosis of hepatitis C only first 
appears in the record in December 1993.  See Saint Luke 
Hospital hospitalization summary for the period from March to 
April 1988; VA hospitalization summary for April 1995; and VA 
treatment records dated in March 1991 and December 1993.  
More contemporaneous records show the veteran's continued 
complaints and treatment for problems associated with 
hepatitis C.  See VA treatment records dated in January 1994, 
September 2001, October 2001, and October 2003 to August 
2004; VA examination dated in January 1997.

As to the origins of the veteran's hepatitis C, as indicated 
above, the veteran testified at his February 2004 hearing 
that his hepatitis C was caused by his use of intravenous 
drugs while in the Republic of Vietnam, or by blood exposure 
during inoculations, sharing toothbrushes, being near friends 
who were killed or wounded in action, being around a bar 
fight, having unprotected sex, and/or drinking contaminated 
water.

Significantly, however, private medical records noted that 
the veteran had a history of polysubstance abuse dating back 
to age 12.  See Saint Luke Hospital treatment record dated in 
April 1988; and Social Security Administration examination 
dated in March 1993.  Other records noted that the veteran 
had a history of polysubstance abuse dating back to his 
teens.  See Social Security Administration decision dated in 
January 1995.  Still other records noted that he had a 
history of intravenous drug use.  See VA hospitalization 
summary for the period from August to September 1987; VA 
treatment records dated in August 1988 and July 2001; and VA 
examinations dated in January 1997 and November 1999.  Yet 
other records note that the veteran used intravenous drugs 
while in the Republic of Vietnam.  See Saint Luke Hospital 
treatment record dated in March 1988.  The Saint Luke 
Hospital records dated from March to April 1988 also show the 
veteran's hepatitis being characterized as alcoholic 
hepatitis.  VA treatment records also noted that the 
veteran's medical history included an appendectomy, a 
postservice gunshot wound to the leg, and postservice body 
piercing.  See VA treatment records dated in March 1991 and 
July 2001.  Finally, a November 1999 VA examiner opined that 
intravenous drug use while in the Republic of Vietnam 
probably caused his hepatitis C.  This opinion addressing the 
origin of the veteran's hepatitis C, stands uncontradicted by 
any other medical evidence of record.  See Evans v. West, 
12 Vet. App. 22, 30 (1999).  

Therefore, since the competent evidence shows that the 
veteran most likely contracted hepatitis C as a result of 
inservice willful misconduct in the form of intravenous drug 
abuse, as opposed to other potential modes of transmission, 
the Board concludes that the preponderance of the evidence is 
against his claim.  See 38 U.S.C.A. § 105; 38 C.F.R. 
§§ 3.1(m), 3.301(d); VAOPGCPRECs 7-99 and 2-98 (payment of 
compensation for a disability that is a result of a veteran's 
own drug abuse is precluded by law.).  

Despite the veteran's statements that he contracted hepatitis 
C because of inservice inoculations, sharing toothbrushes, 
being near friends who were killed or wounded in action, 
being around a bar fight, having unprotected sex, drinking 
contaminated water, and/or a history of venereal disease, his 
lay statements alone are insufficient to prove his claim.  
See Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); Espiritu 
v. Derwinski, 2 Vet. App. 492, 494-95 (1991) (laypersons are 
not competent to render medical opinions).  

Similarly, the medical literature regarding finger prick 
testing and jet gun injections as they relate to the spread 
of hepatitis C are too general and inconclusive to establish 
a plausible claim that the veteran's hepatitis C was incurred 
in service.  See Mattern v. West, 12 Vet. App. 222, 228 
(1999) ("Generally, an attempt to establish a medical nexus 
. . . solely by generic information in a medical journal or 
treatise 'is too general and inconclusive' to well ground a 
claim."); Sacks v. West, 11 Vet.App. 314 (1998).

Finally, the Board acknowledges that an October 1993 VA 
examiner opined that the claimant's hepatitis C was caused 
by intravenous drugs used to self-medicate his service 
connected PTSD.  Significantly, however, while the United 
States Court of Appeals for the Federal Circuit has held 
that there can be service connection for compensation for a 
drug abuse disability acquired as secondary to, or as a 
symptom of, service-connected disability, Allen v. Principi, 
237 F.3d 1368 (Fed. Cir. 2001), such a claimant may only 
recover when there is clear medical evidence establishing 
that drug abuse is caused by a veteran's primary service-
connected disability, and where the drug abuse disability is 
not due to willful wrongdoing.  Id. at 1381.  In this case, 
however, there is no clear medical evidence showing that the 
appellant's drug abuse is due to his PTSD.  Rather, the 
overwhelming preponderance of the medical evidence, to 
include evidence of a history of drug abuse since the 
appellant was 12 years old, is against reaching such a 
conclusion.  

The claim is denied.

In this case, the Board finds there is not an approximate 
balance of positive and negative evidence to which the 
benefit-of-the-doubt standard applies, and the appeal is 
denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).




ORDER

Entitlement to service connection for hepatitis C is denied.


____________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


